Exhibit 10.6
 
TERMINATION AGREEMENT


THIS TERMINATION AGREEMENT (this “Agreement”) is entered into effective as of
June 20, 2008 (the “Effective Date”) by and between Allegheny-Singer Research
Institute, a Pennsylvania nonprofit corporation (“ASRI”) and Omnimmune Corp., a
Texas corporation (the “Company”).


RECITALS


WHEREAS, ASRI and Company entered into that certain Amended and Restated License
Agreement dated as of February 1, 2005, as amended as of January 31, 2007
(collectively, the “License Agreement”); that certain Stock Purchase Agreement
dated as of January 15, 1999 (the “Stock Purchase Agreement”); and, along with
certain other parties thereto, that certain Amended and Restated Stockholders
Agreement dated as of February 1, 2005 (the “Stockholders Agreement”);


WHEREAS, Company is in negotiations with New Castle Financial Services, LLC
(“New Castle”) regarding its assistance in raising new capital on Company’s
behalf pursuant to the terms of a Placement Agent Agreement (the “Placement
Agent Agreement”), the execution and delivery of which has been conditioned on
Company first securing from ASRI the termination of the Stock Purchase Agreement
and Stockholders Agreement, an amendment of the License Agreement in accordance
with that certain Second Amendment to the Amended and Restated License
Agreement, a copy of which is attached hereto and marked as Exhibit “A” (the
“Second Amendment”), and a waiver of any possible defaults that could be claimed
in connection with the Performance Obligations (as defined below); and


WHEREAS, based on the forgoing, ASRI has agreed to enter into this Agreement,
provided that the terms and conditions of this Agreement are subject to
Company’s satisfaction of the following conditions subsequent:  (1) Within
thirty (30) days of the Effective Date, each of Company and New Castle shall
have entered into the Placement Agent Agreement; (2) Company shall have issued
to ASRI in accordance with this Agreement 1,450,424 shares of its common stock
(the “Additional Shares”), which shares represented approximately 1.0% of the
common stock of the Company on a fully diluted basis as of March 26, 2007, as
adjusted for a 2.8072-for-one split of the Company’s common stock effective as
of March 26, 2008; and (3) Company shall have paid timely ASRI the amount of
$50,000 in satisfaction of its obligation under Section 3(e), as amended by the
Second Amendment, provided that such payment be paid on such earlier date as may
coincide with the first distribution to the Company’s operating account, either
from an escrow account or otherwise,  of proceeds from any offering by New
Castle under the Placement Agent Agreement (collectively, the “Conditions
Subsequent”).


AGREEMENTS


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1. Termination of Stock Purchase Agreement.  The Stock Purchase Agreement is
hereby terminated and of no further force and effect, and no party thereto shall
have any further obligations whatsoever thereunder to any other party.
 
2. Termination of Stockholders Agreement.  ASRI hereby releases each of the
other parties from his or its respective rights, restrictions and obligations
set forth in the Stockholders Agreement as and to the extent any and all such
rights, restrictions and obligations may run in favor of or otherwise benefit
ASRI.    Further, ASRI hereby consents to and agrees to the termination of the
Stockholders Agreement, and, upon receipt of the consent of the requisite
parties required by Section 5.6 thereof, the Stockholders Agreement shall be
terminated and of no further force and effect, and no party thereto shall have
any further obligations whatsoever thereunder to any other party.
 
3. Confirmation of Shares of Common Stock.  Company hereby agrees to issue to
ASRI the Additional Shares as soon as reasonably practicable, but in no event
later than thirty (30) days from the Effective Date.  Subject to the foregoing,
ASRI hereby agrees that together with the Additional Shares, it owns 2,612,605
shares of Company’s common stock (on a post-split basis), and has no claim
whatsoever to any further shares of Company’s common stock.
 
4. Possible Defaults.  Without making any admission whatsoever as to whether it
may have failed to satisfy its obligations thereunder, Company acknowledges its
performance obligations under the following Sections of the License Agreement
(collectively, the “Performance Obligations”):
 
(a)  
Section 3(e):  Relating to timing of certain ’07 & ‘08 payments to ASRI;

 
(b)  
Section 6(a)(i):  Relating to certain required expenditures for research and
development;

 
(c)  
Section 6(a)(ii):  Relating to certain minimum funding requirements;

 
(d)  
Section 6(a)(iv)(a):  Relating to the timing of certain FDA filings;

 
(e)  
Section 8:  Relating to certain sponsored research funding obligations; and

 
(f)  
Section 18(a)(i) & (iii):  Relating to certain defaults under the License
Agreement and the Stock Purchase Agreement and Stockholders Agreement.

 

--------------------------------------------------------------------------------


 
ASRI hereby waives any and all defaults that may have occurred on account of any
act or omission on the part of Company in connection with the Performance
Obligations through the Effective Date, and any and all rights of enforcement
ASRI may have in connection therewith, to include its options described under
Sections 6(b), (c) and (d) of the License Agreement; and confirms that the
License Agreement is and remains in full force and effect.
 
5. Satisfaction of Conditions Subsequent.  Notwithstanding any provision in this
Agreement or the Second Amendment to the contrary, this Agreement and the Second
Amendment, which is to be executed by and between ARSI and Company of even date
herewith, shall become and thereafter be null and void if Company fails to
timely satisfy each of the Conditions Subsequent.
 
6. Governing Law.  This Agreement shall be construed under and governed by the
law of Pennsylvania, excluding any choice of law provisions which would direct
the application of any other state’s laws.
 
7. Entire Agreement.  This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings among the parties with respect thereto.  No
addition to or modification of any provision of this Agreement shall be binding
upon any party hereto unless made in writing and signed by all parties hereto.
 
8. Counterparts.  This Agreement may be executed and delivered in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
by electronic mail shall be effective as delivery of a manually executed
counterpart hereof.
 
9. Third-Party Beneficiaries.  Each of the respective successors and assigns of
the Company shall be deemed to be a third-party beneficiary of or with respect
to this Agreement or any rights granted herein, and no other person shall be
deemed to be a third-party beneficiary of this Agreement.
 
10. Severability.  If any portion of this Agreement or application thereof is
held invalid, the invalidity shall not affect other provisions of this Agreement
that can be given effect without the invalid provision or application and, to
this end, the provisions of this Agreement are declared to be severable.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


ASRI


Allegheny-Singer Research Institute, a Pennsylvania nonprofit corporation




/s/ Chet Cornman________________________
Authorized Officer


COMPANY


OMNIMMUNE CORP.




By:/s/ Harris A. Lichtenstein_______________
     Name: Harris A. Lichtenstein
     Title: Chief Executive Officer
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A


SECOND AMENDMENT
TO
AMENDED AND RESTATED LICENSE AGREEMENT


THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED LICENSE AGREEMENT (the
“Amendment”), effective as of the ___ day of May 2008, is entered into by and
between Allegheny-Singer Research Institute, a Pennsylvania nonprofit
corporation (“ASRI”), and Omnimmune Corp., a Texas corporation (the
“Company”)(together, ASRI and Company shall be referred to as the
“Parties”).  For purposes of this Amendment, the phrase “License Agreement”
shall mean that certain Amended and Restated License Agreement entered into by
and between the ASRI and Company as of the 1st day of February 2005, as amended
January 31, 2007; and unless otherwise defined herein, capitalized terms and
phrases shall have the meaning ascribed thereto in the License Agreement.


WHEREAS, each of the Parties to this Amendment hereby acknowledge that Company
intends to enter into a Placement Agent Agreement with New Castle Financial
Services, LLC; and as a condition thereto, Company and ASRI must first enter
into this Amendment;


NOW THEREFORE, for good and valuable consideration, including, without
limitation, the promises and the mutual covenants contained herein, the Parties
agree as follows:


Section 1.  Amendments.  Each of the Parties hereby agrees to amend the License
Agreement as follows:


(a) Subsection (c) of Section 2 of the License Agreement, entitled “License
Grant” is hereby amended by deleting the phrase “non-exclusive” from the first
sentence thereof and in lieu thereof the following phrase shall be
added:  “non-exclusive or exclusive…”;


(b) Section 3(e), entitled “License Maintenance Fees,” shall be amended by
deleting in the entirety the phrase “$50,000 on or before February 1, 2008,” and
in lieu thereof, adding the following phrase: “$50,000 on or before June 30,
2008”;


(c)  
Section 6, entitled “Best Efforts,” shall be amended as follows:



(1)  
Subsection 6(a)(i) shall be amended by deleting the date “February 1, 2007,” and
in lieu thereof adding the date “September 1, 2009”;



(2)  
Subsection 6(a)(ii) shall be deleted in its entirety and in lieu thereof the
following phrase shall be added:  “Section Reserved”;



(3)  
Subsection 6(a)(iii) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “August 1, 2010”;



(4)  
Subsection 6(a)(iv)(a) shall be amended by deleting the date “February 1, 2007,”
and in lieu thereof adding the date “September 1, 2009”;



(5)  
Subsection 6(a)(iv)(b) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “February 1, 2011”;



(6)  
Subsection 6(a)(iv)(c) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2012”;



(7)  
Subsection 6(a)(v)(a) shall be amended by deleting the dates “February 1, 2007”
and “February 1, 2009,” and in lieu thereof adding the dates “February 1, 2011”
and February 1, 2012,” respectively;



(8)  
Subsection 6(a)(v)(b) shall be amended by deleting the date “February 1, 2009,”
and in lieu thereof adding the date “February 1, 2012”;



(9)  
Subsection 6(a)(v)(c) shall be amended by deleting the date “February 1, 2010,”
and in lieu thereof adding the date “February 1, 2014”; and



(10)  
Subsection 6(a)(v)(d) shall be amended by deleting the date “February 1, 2012,”
and in lieu thereof adding the date “February 1, 2016”; and

 
 

--------------------------------------------------------------------------------



 
(d) Section 8, entitled “Sponsored Research” shall be deleted in its entirety,
and in lieu thereof, the following phrase shall be added:  “Section Reserved.”


(e) Section 18, entitled “Breach and Cure” shall be amended to delete therefrom
in its entirety subsection 18(a)(iii).


(f) Section 20, entitled “Assignment” shall be amended to delete the first
sentence thereof in its entirety and in lieu thereof, adding the following new
sentence:


This Agreement may not be assigned by Company without the written consent of
ASRI, which consent shall not be unreasonably delayed, denied, withheld or
conditioned.  Notwithstanding any provision in this Agreement to the contrary,
this Agreement may be assigned as a result of any transaction or series or
related transactions that results in the assignment of Omnimmune’s assets by
operation of law, whether by merger or otherwise, or that would occur as part of
or in connection with the sale of all or substantially all of its assets.


Section 2.                      Each of the Parties to this Amendment
acknowledge and agree that, except as modified hereby, all of the terms and
provisions of the Agreement shall remain in full force and effect.


Section 3.                      This Amendment is the sole agreement between the
Parties as to the amendment and modification of the Agreement as described
herein.


Section 4.                      This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  Invalidation of any one or more of the
provisions of this Amendment shall in no way affect any of the other provisions
of this Amendment, which shall remain in full force and effect.


Section 5.                      This Amendment shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, successors, personal representatives and assigns.


Section 6.                      Should a conflict arise or otherwise exist
between the terms and conditions of the License Agreement and this Amendment or
any interpretation thereof, each of the Parties agree that the terms and
conditions of this Amendment shall prevail.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


ASRI


Allegheny-Singer Research Institute, a Pennsylvania nonprofit corporation




By: [Exhibit Version Only – Not for Signature]
Name: ______________________________
Title: _______________________________






COMPANY


Omnimmune Corp., a Texas corporation




By: [Exhibit Version Only – Not for Signature]
Name: ______________________________
Title: _______________________________

